Name: Commission Regulation (EC) No 1803/95 of 25 July 1995 amending Regulation (EEC) No 2253/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector in the 1994/95 wine year
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  tariff policy;  beverages and sugar
 Date Published: nan

 No L 174/32 [ EN Official Journal of the European Communities 26. 7. 95 COMMISSION REGULATION (EC) No 1803/95 of 25 July 1995 amending Regulation (EEC) No 2253/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector in the 1994/95 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Article 56 (4) thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EC) No 3290/94 (4), and in particular Articles 3 (4) and 7 (2) thereof, Whereas Commission Regulation (EEC) No 2253/92 of 31 July 1992 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector 0, as last amended by Regulation (EC) No 3332/94 lays down the forecast supply balance for 1994/95 and the amounts of aid granted ; whereas, in view of the particular situation that has arisen in the Canary Islands as a result of the closure of the only significant plant bottling wine imported in bulk, the volume forecast for wine imported in bottles should be adjusted to meet the increase in demand ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 2253/92 are replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1 995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 148 , 30. 6. 1995, p. 31 . (3) OJ No L 173, 27. 6. 1992, p. 13 . (4) OJ No L 349, 31 . 12 . 1994, p. 105 . ( 5) OJ No L 219, 4. 8 . 1992, p. 30 . ¥) OJ No L 350, 31 . 12 . 1994, p. 56. 26. 7. 95 EN Official Journal of the European Communities No L 174/33 ANNEX I Quantities of the forecast supply balance for the Canary Islands of products of the wine-growing sector for the period 1 September 1994 to 31 August 1995 (in hectolitres) CN code Description of goods Wines :   Originating in third countries : wines bearing only the name of the country of origin with no other indication or geographical designation Originating in the Community : table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 ex 2204 21 79 ex 2204 21 80 ex 2204 21 83 ex 2204 21 84 ex 2204 29 62 ex 2204 29 64 ex 2204 29 65 ex 2204 29 71 ex 2204 29 72 ex 2204 29 75 ex 2204 29 83 ex 2204 29 84 Volume 120 500 129 500 250 000 Wines :   Originating in third countries : wines bearing only the name of the country of ongin with no other indication or geographical designation   Originating in the Community : table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 Total No L 174/34 I EN I Official Journal of the European Communities 26. 7. 95 ANNEX II Amounts of aid payable in respect of the products referred to in Annex I and coming from the Community market (in ECU) Product codes (') Note Amounts of aid applicableto products coming from (lie Community 2204 21 79 110 (2) 4,782 2204 21 79 190 (3) 1,437 2204 21 79 910 (2) 4,782 2204 21 80 190 (3) 1,437 2204 21 83 110 (2) 4,782 2204 21 83 190 (3) 1,437 2204 21 84 190 (3) 1,437 2204 29 62 110 (2) 4,782 2204 29 62 190 (3) 1,437 2204 29 62 910 (2) 4,782 2204 29 64 110 (2) 4,782 2204 29 64 190 (3) 1,437 2204 29 64 910 (2) 4,782 2204 29 65 110 (2) 4,782 2204 29 65 190 (3) 1,437 2204 29 65 910 (2) 4,782 2204 29 71 190 (3) 1,437 2204 29 72 190 (3) 1,437 2204 29 75 190 (3) 1,437 2204 29 83 110 (2) 4,782 2204 29 83 190 (3) 1,437 2204 29 84 190 (3) 1,437 (') The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 1628/95 (OJ No L 155, 6. 7. 1995, p. 9). (2) Ecu per hectolitre of product. (3) Ecu per % volume and per hectolitre of product (total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87).